1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   JUSTIN GREEN, individually and           No.   2:18-cv-02234-JAM-AC
     doing business as GREEN
12   SOLUTIONS,
13                   Plaintiff,               ORDER GRANTING DEFENDANTS’
                                              MOTION TO DISMISS
14        v.
15   COUNTY OF YUBA; JEREMY STRANG,
     individually and in his
16   official capacity; JOHN
     JACENICH, individually and in
17   his official capacity; MELANIE
     MARQUEZ, individually and in
18   her official capacity; and
     DOES 1–10 inclusive,
19
                     Defendants.
20
21       This case arises from the abatement of an alleged public

22   nuisance related to unpermitted structures and marijuana

23   cultivation on property owned by Justin Green (“Green” or

24   “Plaintiff”).    Second Am. Compl. (“SAC”), ECF No. 14.       Green sued

25   Yuba County (the “County”) and several Yuba County employees

26   (collectively, “Defendants”) alleging the unlawful seizure and

27   destruction of property.      Id.   Defendants move to dismiss for a

28   second time.    Mot., ECF No. 17.    For the reasons set forth below,
                                          1
1    the Court GRANTS Defendants’ motion.1

2

3            I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

4         A recitation of the factual allegations in this case can be

5    found in a prior order issued by the Court.           See Green v. Cty. of

6    Yuba, No. 2:18-CV-02234-JAM-AC, 2019 WL 827638, at *1–2 (E.D.

7    Cal. Feb. 21, 2019).     The Court will not repeat the factual

8    allegations in this order.

9         In the prior order, the Court dismissed Green’s First,

10   Fifth, Sixth, and Seventh Causes of Action and granted him leave

11   to amend his Monell claims against the County.           Id. at *8.    Green

12   then amended his complaint with additional allegations.            See SAC.

13   Defendants now move to dismiss Green’s amended Fourth Amendment

14   Monell claim and his reference to suing the individual Defendants

15   in their official capacities.        See Mot.     Green has filed an

16   opposition, Opp’n, ECF No. 18, to which Defendants have replied,

17   Reply, ECF No. 19.

18

19                                  II.   OPINION

20        A.      Judicial Notice
21        Defendants ask this Court to take judicial notice of four

22   state court actions and one federal court actions.            RJN, ECF No.

23   17-2.     The SAC references these cases as factual evidence in

24   support of Green’s Monell claim.        See SAC at 9–10.      Green does

25   not oppose and joins in the request.           Opp’n at 2.   Accordingly,

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for May 21, 2019.
                                      2
1    the Court grants Defendants’ Request for Judicial Notice of the

2    relevant state and federal court actions.

3        B.    Official Capacity Claims

4        In his Opposition, Green concedes that it is redundant to

5    name an individual defendant in his or her official capacity

6    while simultaneously suing the public entity.    Opp’n at 7.

7    Green, however, also argues that the Court may only dismiss

8    redundant claims like this if the defendant is named only in an

9    official capacity.   See id. (citing Ctr. for Bio-Ethical Reform,

10   Inc. v. Los Angeles Cty. Sheriff Dep’t, 533 F.3d 780, 799 (9th

11   Cir. 2008)).   The Court does not agree with Green’s contorted

12   reading of Center for Bio-Ethical Reform and will dismiss the

13   official capacity claims as redundant.     See Kentucky v. Graham,

14   473 U.S. 159, 166 (1985) (“[A]n official-capacity suit is, in

15   all respects other than name, to be treated as a suit against

16   the entity.”).   Green’s individual capacity claims remain.

17       C.    Fourth Amendment Monell Claims

18       Green names the County as a defendant in each of his

19   constitutional claims.    SAC at 10–12.   The County moves to

20   dismiss Green’s Fourth Amendment Monell claim for failure to
21   allege a municipal custom or practice.     Mot. Mem. at 4–5.

22       Municipalities may be held liable under Section 1983 for

23   constitutional injuries inflicted through a municipal policy or

24   custom.   Monell v. Dep’t of Soc. Servs. of City of New York, 436

25   U.S. 658, 694 (1978).    To establish municipal liability under

26   Section 1983, a plaintiff must show that (1) he was deprived of a
27   constitutional right; (2) the municipality had a policy; (3) the

28   policy amounted to a deliberate indifference to his
                                       3
1    constitutional right; and (4) the policy was the moving force

2    behind the constitutional violation.   Anderson v. Warner, 451

3    F.3d 1063, 1070 (9th Cir. 2006) (internal citations and

4    quotations omitted).   To properly state a Monell claim,

5    allegations in a complaint “may not simply recite the elements of

6    a cause of action, but must contain sufficient allegations of

7    underlying facts to give fair notice and to enable the opposing

8    party to defend itself effectively.”   AE ex rel. Hernandez v.

9    Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012) (quoting Starr

10   v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

11         In the SAC, Green asserts that the harm he suffered was not

12   an isolated instance for several reasons.   SAC at 9.   First, he

13   cites to the number of nuisance notices and orders issued by the

14   County (280 between 2015 and 2018), and the number appealed (35).

15   Id.   Second, he alleges that 221 of those 280 notices and orders

16   have resulted in executed inspection and abatement warrants and

17   that there have been five post-deprivation hearing since 2015.

18   Id.   Third, he asserts that the four state court lawsuits against

19   the County for illegal assessment of fines, penalties, and

20   abatement actions are evidence of a custom, policy, or practice.
21   Id.   Finally, he argues that a federal lawsuit against the County

22   related to cleanup of homeless camps further evidences a custom,

23   policy, or practice.   Id. at 9–10.

24         As the Court noted in its prior order, “[l]iability for

25   improper custom may not be predicated on isolated or sporadic

26   incidents; it must be founded upon practices of sufficient
27   duration, frequency and consistency that the conduct has become a

28   traditional method of carrying out policy.”   Trevino v. Gates, 99
                                      4
1    F.3d 911, 918 (9th Cir. 1996), holding modified by Navarro v.

2    Block, 250 F.3d 729 (9th Cir. 2001).         “The custom must be so

3    ‘persistent and widespread’ that it constitutes a ‘permanent and

4    well settled city policy.’ ”     Id. (quoting Monell, 436 U.S. at

5    691).   The Court may infer a custom or practice from widespread

6    practices or “evidence of repeated constitutional violations for

7    which the errant municipal officers were not discharged or

8    reprimanded.”    Hunter v. Cty. of Sacramento, 652 F.3d 1225, 1233–

9    34 (9th Cir. 2011) (quoting Nadell v. Las Vegas Metro. Police

10   Dep’t, 268 F.3d 924, 929 (9th Cir. 2001)).

11             1.    Number of Notices and Orders Between 2015 and 2018

12        Green first argues that the low rate of appeal and high rate

13   of warrants following abatement orders evinces an illegal custom

14   or practice by the County.     SAC at 9.     The Court disagrees.

15        Accepting Green’s allegations as true, the County issued 280

16   abatement notices and orders regarding nuisances under Chapter

17   7.40 between 2015 and 2018.      SAC at 9.    Of those 280 notices and

18   orders, 35 were appealed and 221 resulted in executed inspection

19   and abatement warrants.    Id.    There were five post-deprivation

20   hearings in that time period.      Id.   These numbers, on their own,
21   are not indicative of any unconstitutional custom or practice.

22        Attached to the SAC is Green’s abatement notice, which

23   states in conspicuous bold text on the final page:

24        IMPORTANT: READ THIS NOTICE CAREFULLY. FAILURE TO
          RESPOND WITHIN THE TIME SET FORTH IN THIS NOTICE WILL
25        LIKELY RESULT IN ADMINISTRATIVE OR JUDICIAL ABATEMENT
          AND TERMINATION OF USES OF, OR CONDITIONS ON YOUR
26        PROPERTY WHICH THE ENFORCEMENT OFFICIAL CONTENDS ARE
          IN VIOLATION OF THE YUBA COUNTY ORDINANCE.
27

28   SAC, Ex. A., ECF No. 14, p. 3.      Green has not provided evidence
                                         5
1    or argument that the 221 inspection and abatement warrants issued

2    between 2015 and 2018 were not a result of the recipients’

3    failure to respond to the notice.       The number of abatement

4    warrants issued does not provide a basis upon which Green can

5    assert a Fourth Amendment Monell claim.

6        The number of appeals and post-deprivation hearings are

7    similarly irrelevant for this claim.      There is no evidence or

8    argument that appeals were sought in more than 35 instances

9    between 2015 and 2018.     Asserting that there were only five post-

10   deprivation hearings does not state a claim that the County had a

11   policy, practice, or custom of exceeding the scope of the

12   judicially-executed warrants.

13       In sum, Green’s listing of data from the Yuba County Code

14   Enforcement website does not provide a basis upon which to assert

15   that the County had a persistent and widespread custom of

16   violating the Fourth Amendment.

17               2.   Other Lawsuits Against the County for Seizure

18       Next, Green cites to four state cases and one federal case

19   to establish the County’s custom of constitutional violations.

20   SAC at 9.    As the County argues, these cases are meaningfully
21   distinct, such that they do not form a basis for a Fourth

22   Amendment Monell claim.     Mot. Mem., ECF No. 17-1, p. 5.

23       In Wyatt, et al. v. Yuba County, Case No. YCSCVCV 17-0703,

24   the plaintiff alleges that the County unlawfully seized 40

25   marijuana plants and 250 pounds of processed marijuana, worth

26   $375,000, in October 2015.     Mot., Ex. A, ECF No. 17-2, pp. 4–10.
27   In Lang v. Yuba County, Case No. YCSCCVPT 15-01096, the

28   petitioners sought a writ of mandate to set aside administrative
                                         6
1    and abatement costs and penalties resulting from a tenant’s

2    cultivation of 617 marijuana plants in July 2015.        Mot., Ex. B,

3    ECF No. 17-2, pp. 12–51.   In Messick v. Yuba County, Case No.

4    YCSCCVPT 15-0421, the petitioner similarly sought a writ of

5    mandate to set aside costs and penalties resulting from a

6    tenant’s marijuana cultivation in September 2014.        Mot., Ex. C,

7    ECF No. 17-2, pp. 52–93.    In Torres v. Yuba County, Case No.

8    YSCCVPY 15-0952, the petitioner sought to set aside costs and

9    penalties resulting from the cultivation of 86 marijuana plants

10   in June 2015.   Mot., Ex. D, ECF No. 17-2, pp. 95–127.         Although

11   the Torres complaint mentions landlord-tenant law, this appears

12   to be an error caused by the petitioner’s counsel reusing

13   pleadings from Messick.    See id.       Finally, in Butcher et al v.

14   City of Marysville et al., Case No. 2:18-cv-02765, the plaintiffs

15   alleged warrantless seizure of their property during the County’s

16   clearance of homeless encampments from municipal property.

17       Butcher is meaningfully distinguishable in several ways.

18   The case involves a class action complaint by homeless

19   individuals, who were residing on property owned by the City of

20   Marysville and Yuba County, until the City and County took steps
21   to remove the plaintiffs and their belongings without securing a

22   warrant.   Butcher v. City of Marysville, No. 218CV02765JAMCKD,

23   2019 WL 918203, at *1–3 (E.D. Cal. Feb. 25, 2019).         It does not

24   include allegations regarding the proper scope of nuisance

25   abatement warrants for marijuana cultivation.        See id.   Butcher

26   does not support Green’s Fourth Amendment Monell claim.
27       Wyatt, Lang, Messick, and Torres are similarly

28   distinguishable.   Green claims that the cases support his
                                          7
1    conclusion that the County has “adopted a custom and practice of

2    violating individuals’ rights to be free from unlawful Fifth

3    Amendment takings and Fourth Amendment unreasonable searches,”

4    Opp’n at 5; however, this argument is impermissibly broad.        To

5    establish a municipal policy, precedent demands “practices of

6    sufficient duration, frequency and consistency that the conduct

7    has become a traditional method” of conduct.      Trevino, 99 F.3d at

8    918.

9           Wyatt asserted a claim for conversion following the seizure

10   of marijuana from his property, pursuant to a judicially-executed

11   warrant.    Ex. A at 7–8.   That complaint lacks any allegation that

12   the County violated his constitutional rights by exceeding the

13   scope of the warrant.    See id.    Lang, Messick, and Torres all

14   petitioned for writs of mandate to relieve them of costs and

15   fines resulting from marijuana cultivation code violations.         See

16   Ex. B at 12–51; Ex. C at 52–93; Ex. D at 95–127.      Much like

17   Wyatt, these three cases lack any allegations of constitutional

18   violations resulting from the County exceeding the scope of

19   judicially-executed warrants.      The state cases do not reveal a

20   persistent and widespread County custom, much less a permanent
21   and well-settled County policy.      See Trevino, 99 F.3d at 918.

22          Accepting all of Green’s allegations as true, a reasonable

23   jury could not infer that County has adopted a custom or practice

24   of violating individuals’ Fourth Amendment rights by exceeding

25   the scope of nuisance abatement warrants.      Cf. Velazquez v. City

26   of Long Beach, 793 F.3d 1010, 1028–29 (9th Cir. 2015).      The Court
27   dismisses Green’s Fourth Amendment Monell claim.

28   ///
                                         8
1        Green’s has had several opportunities to amend his Monell

2    claims, yet he has failed to provide sufficient factual

3    allegations upon which to state a claim.   The Court finds that

4    granting him further leave to amend his Fourth Amendment Monell

5    claim would be futile and will dismiss this claim with prejudice.

6

7                             III.    ORDER

8        For the reasons set forth above, this Court GRANTS

9    Defendants’ Motion to Dismiss (ECF No. 17) as follows:

10       1.   GRANTED as to the naming of individual Defendants in

11   their official capacities; and

12       2.   GRANTED as to Plaintiff’s Fourth Amendment Monell

13   claims against the County, which is dismissed with prejudice.

14       IT IS SO ORDERED.

15   Dated: June 26, 2019

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       9
